DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 12/29/2020.  Claim 1 is currently amended. Claim 4 is canceled. Claims 1-3 and 5-6 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are maintained and modified as necessitated by amendment.
The affidavit under 37 CFR 1.132 filed 12/29/2020 is insufficient to overcome the rejection of claim 1 based upon the 35 U.S.C. 103 rejection over Ohmori-071 (WO 2014168071 – See IDS, English Translation Used) as set forth in the last Office action because: The data provided is not commensurate with the scope of the claim and is lacking enough examples within the claimed ranges and outside the claimed ranges to establish a trend that can be evaluated. Regarding the data provided in the affidavit, the data lacks a total coverage of the claimed range of 10.5% or less of a combined (Co, Fe)3O4 and Co3O4. The data also contains results with varying main phases of the cathode used. The data presented is not enough to show the presence of Co3O4 relative to (Co, Fe)3O4 has the alleged effect. To show this, 3O4 at different concentrations (e.g. 0.05%, 0.1%, 0.15%, 0.2%, etc), and for each of these have examples of Co3O4 being less than, equal to, and greater than (Co, Fe)3O4 for the entire range of (Co, Fe)3O4 combined with Co3O4 less than or equal to 10.5%. Additionally, it is unclear whether or not the change in main phase is affecting the results obtained. Finally, there is no evidence of an anomaly in the data provided that would lend itself to an unexpected results argument, as the data appears to be the result of simple ordinary optimization within known ranges. Under the unexpected results standard, merely showing some part of a range is slightly better than elsewhere in the range is not enough to support the entirety of the claimed range. There must be a drastic change in some metric that would be wholly unforeseeable, which is not presented by the data given in the affidavit.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that the claimed “occupied surface area ratio of (Co, Fe)3O4 in a cross section of the solid electrolyte layer-side region is greater than an occupied surface area ratio of Co3O4” is not met by the Ohmori-071 reference. Specifically, Applicant argues that the claimed limitation requires an occupied surface area ratio of (Co, Fe)3O4 to be greater than an occupied surface area ratio of Co3O4, while the Ohmori-071 reference has no such requirement. Examiner respectfully disagrees. As explained in the previous rejection of claim 4, now incorporated into the rejection of amended claim 1, Ohmori-071 teaches a range of 0.25% to 9.5% of an occupied surface area ratio of (Co, Fe)3O4 and a range of 0% to 3.0% of an occupied surface area ratio of Co3O4 (Second Embodiment Section from Page 4-5). Despite these ranges overlapping, the majority of the given range of the occupied surface area ratio of (Co, Fe)3O4 is greater than the entire given range of the occupied surface area ratio of Co3O4, such that the Ohmori-071 reference reads on the above claimed limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori-071 (WO 2014168071 – See IDS, English Translation Used).
Regarding claim 1, Ohmori-071 teaches an electrochemical cell (fuel battery cell 20, Figure 5, Second Embodiment Section from Page 4-5) comprising: an anode (fuel electrode 11, Figure 5, First Embodiment Section from Page 2-3), a cathode (air electrode 14, Figure 5, Second Embodiment Section from Page 4-5) containing a perovskite oxide expressed by the general formula ABO3 (first region 141 is represented by the general formula ABO3 and contains a perovskite oxide, Figure 5, Second Embodiment Section from Page 4-5) and including at least one of Sr and La at the A site as a main component (first region 141 is represented by the general formula ABO3 and contains a perovskite oxide containing at least one of La and Sr at the A site as a main phase, Figure, Second Embodiment Section from Page 4-5), and a solid electrolyte layer (solid electrolyte layer 12, Figure 5, Second Embodiment Section from Page 4-5) disposed between the anode and the cathode (Figure 5 demonstrates how the solid electrolyte layer 12 is disposed between the anode 11 and the cathode 14), the cathode including a solid electrolyte layer-side region within 3 µm from a surface of the solid electrolyte layer side (the first region 141 is a region within 3 µm from the surface 14S on the solid electrolyte layer 12 side, Figure 5, Second Embodiment Section from Page 4-5), the solid electrolyte layer-side region including a main phase which is configured by the perovskite oxide (first region 141 is represented by the general formula ABO3 and contains a perovskite oxide containing at least one of La and Sr at the A site as a main phase, Figure 5, Second Embodiment Section from Page 4-5) and a second phase which is configured by Co3O4 and (Co, Fe)3O4 (From the Second Embodiment Section from Page 4-5, the first region 141 contains a second phase composed of (Co, Fe)3O4. Additionally, the first region 141 may contain a third phase composed of Co3O4. From the Method for Manufacturing Fuel Cell 20 Section on Page 5, a slurry for the first region is 3O4 and (Co, Fe)3O4 would be mixed together such that they form the second phase of the instant application), an occupied surface area ratio of the second phase in a cross section of the solid electrolyte layer-side region being less than or equal to 10.5% (From the Second Embodiment Section from Page 4-5, the area occupation ratio of the second phase in the cross section of the first region 141 is preferably 9.5% or less. Additionally, the area occupation ratio of the third phase in the cross section of the first region 141 is preferably less than 3.0%. Therefore the combined area occupation ratio is 12.5% or less. This encompasses the claimed range establishing a prima facie case of obviousness, see MPEP § 2144.05.I), and an occupied surface area ratio of (Co, Fe)3O4 in a cross section of the solid electrolyte layer-side region is greater than an occupied surface area ratio of Co3O4 (From the Second Embodiment Section from Page 4-5, the area occupation ratio of the second phase in the cross section of the first region 141 is preferably 9.5% or less and 0.25% or more, which contains the (Co, Fe)3O4. Additionally, the area occupation ratio of the third phase in the cross section of the first region 141 is preferably less than 3.0%, which contains the Co3O4. Despite these ranges overlapping, the majority of the given range of the occupied surface area ratio of (Co, Fe)3O4 is greater than the entire given range of the occupied surface area ratio of Co3O4; therefore, the area occupation ratio of the (Co, Fe)3O4 is greater than the area occupation ratio of the Co3O4).
Regarding claim 2, Ohmori-071 teaches the electrochemical cell according to claim 1, wherein the occupied surface area ratio of the second phase in a cross section of the solid electrolyte layer-side region is greater than or equal to 0.5% (From the Second Embodiment Section from Page 4-5, the area occupation ratio of the second phase in the cross section of the first region 141 is more preferably 0.25% or more. Additionally, the minimum area occupation ratio of the third phase is not described, so a minimum of 0% is taken from the statement that the area occupation ratio of the third phase is 
Regarding claim 5, Ohmori-071 teaches the electrochemical cell according to claim 1, wherein the occupied surface area ratio of the second phase in a cross-section of the solid electrolyte layer-side region is from 0.5 - 9.7% (From the Second Embodiment Section from Page 4-5, the area occupation ratio of the second phase in the cross section of the first region 141 is preferably 9.5% or less. Additionally, the area occupation ratio of the third phase in the cross section of the first region 141 is preferably less than 3.0%. Therefore the combined area occupation ratio is 12.5% or less. This encompasses the claimed range establishing a prima facie case of obviousness, see MPEP § 2144.05.I).
Regarding claim 6, Ohmori-071 teaches the electrochemical cell according to claim 5, wherein the occupied surface area ratio of the second phase in a cross-section of the solid electrolyte layer-side region is from 0.6 - 2.9% (From the Second Embodiment Section from Page 4-5, the area occupation ratio of the second phase in the cross section of the first region 141 is preferably 9.5% or less. Additionally, the area occupation ratio of the third phase in the cross section of the first region 141 is preferably less than 3.0%. Therefore the combined area occupation ratio is 12.5% or less. This encompasses the claimed range establishing a prima facie case of obviousness, see MPEP § 2144.05.I).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori-071 (WO 2014168071 – See IDS, English Translation Used), as applied to claim 1 above, and further in view of Ohmori-631 (WO 2013054631 – See IDS, English Translation Used).
Regarding claim 3, Ohmori-071 teaches the electrochemical cell according to claim 1, wherein an average equivalent circle diameter of the (Co, Fe)3O4 in a cross section of the solid electrolyte layer-side region is greater than or equal to 0.05 µm and less than or equal to 0.5 µm (From the Second Embodiment Section from Page 4-5, in the cross section of the first region 141, the circle-equivalent average diameter of the particles constituting the second phase is preferably 0.05 µm or more and 0.5 3O4 and Co3O4 in a cross section of the solid electrolyte layer-side region is greater than or equal to 0.05 µm and less than or equal to 0.5 µm.
Ohmori-631 teaches a similar fuel battery cell comprising a fuel electrode, an air electrode containing a perovskite oxide, and a solid electrolyte layer (Abstract, Page 1). Ohmori-631 teaches wherein an average equivalent circle diameter of the Co3O4 in a cross section of the solid electrolyte layer-side region is greater than or equal to 0.02 µm and less than or equal to 0.3 µm (From the Configuration of Fuel Cell 10 Section from Page 2-3, air electrode 14 contains a second phase constituted by Co3O4. From the Micro Structure of Air Electrode 14 Section from Page 3-4, the average value of the equivalent circle diameter of the second phase is preferably 0.02 µm or more and 0.3 µm or less. Additionally, by keeping the equivalent circle diameter of the second phase within such a range, the deterioration rate of the air electrode can be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electrochemical cell including a circle diameter of (Co, Fe)3O4 in the range of 0.05 – 0.5 µm of Ohmori-071, and include the circle diameter of Co3O4 within the range of 0.02 – 0.3 µm as taught by Ohmori-631, in order to further accomplish the goal of reducing the deterioration rate of the air electrode. Further, combining the ranges gives an overall range of 0.07 – 0.8 µm for the circle diameter. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP § 2144.05.I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex Rae/Examiner, Art Unit 1724                                                                                                                                                                                                        



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724